Memorandum Opinion
This is an appeal from the granting of a motion for summary judgment filed by the plaintiff, Armand Engineering Company, Inc., pursuant to RSA 491:8 (a) (Supp. 1977). Flynn, J., reserved and transferred all questions of law raised by the defendant’s exceptions.
A contract dispute, which arose between the parties, was, by agreement, submitted to arbitration in Boston, Massachusetts. A complaint to confirm an arbitration award in favor of the plaintiff was filed in the Superior Court for the Commonwealth of Massachusetts. That court denied defendant’s motion to dismiss for lack of jurisdiction, and on July 30,1976, entered a judgment confirming the award. The defendant did not appeal this order.
Plaintiff subsequently brought suit in New Hampshire on the foreign judgment. Both parties filed numerous motions and pleadings. On May 3,1978, the court held that the Massachusetts judgment was entitled to full faith and credit, granted plaintiff’s motion for summary judgment, and denied all relief sought by the defendant.
The defendant voluntarily appeared before the Massachusetts court, did not prosecute an appeal from the adverse ruling of that court, and for more than one year did not pursue before that court any of the *409challenges it now urges upon our superior court. We affirm the trial court’s action. See Leighton v. Davis, 119 N.H. 115, 398 A.2d 845 (1979).

Exceptions overruled.